Wright, J.
Defendants and others petitioned for a road to be located through plaintiff’s land. Plaintiff claimed damages. In the circuit court he was allowed a certain amount, being the value of the land taken, and now appeals, insisting that the court erred in the measure of damages adopted.
As we1 understand the record the conclusions of law, upon the facts found, were in strict accord with the rules recognized and settled by this court in 2 Iowa, 288 (Henry v. D. & P. Co.), and in 1 id. 386 (Sater v. B. & M. Plk. R. Co.) No question was made as to the effect of the located road in leaving plaintiff’s land open and unfenced, and the duty of the court to consider these facts in the estimation of damages.
The court simply declined to allow the costs of a fence which might never be built.
Affirmed.